[Cite as In re C.A.B., 2022-Ohio-1795.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

MARK M.                                                C.A. No.    21CA011757

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
GABRIELLE B.                                           COURT OF COMMON PLEAS
                                                       COUNTY OF LORAIN, OHIO
        Appellant                                      CASE No.   19JG57780

                                 DECISION AND JOURNAL ENTRY

Dated: May 31, 2022



        HENSAL, Judge.

        {¶1}     Gabrielle B. (“Mother”) appeals from the judgment of Lorain County Court of

Common Pleas, Juvenile Division.          This Court dismisses the attempted appeal for lack of

jurisdiction.

                                                  I.

        {¶2}     Mother and Mark M. (“Father”) are the biological parents of a C.A.B., a minor.

Mother and Father were never married. In April 2019, Father filed a petition to determine the

allocation of parental rights and responsibilities in the Ashland County Court of Common Pleas,

Juvenile Division. At the time, Mother and C.A.B. resided together in Lorain County.

        {¶3}     The case was later transferred to the Lorain County Court of Common Pleas,

Juvenile Division, wherein Mother was recognized as C.A.B.’s legal custodian under Revised

Code Section 3109.042(A). In October 2019, the parties agreed to an interim temporary order
                                                 2


regarding Father’s visitation with C.A.B. Mother had alleged that Father sexually abused C.A.B.,

so Father’s visitation with C.A.B. was ordered to be supervised.

        {¶4}   In December 2019, Father requested a standard order of visitation under the local

rules. A magistrate then issued a temporary order, which awarded Father a graduated temporary

visitation schedule. The graduated schedule set forth five phases of visitation, which started with

supervised visits, progressed to unsupervised visits, and culminated in a standard order of

visitation.

        {¶5}   In March 2020, Father voluntarily dismissed, in part, his petition to determine the

allocation of parental rights and responsibilities. Specifically, he dismissed his request for the

allocation of custody, and indicated that he was only seeking an order to determine parenting time

and child support.

        {¶6}   In January 2021, Mother filed a “Motion to Temporarily Suspend [Father’s]

Visitation or to Limit to Supervised Only[,]” requesting that Father’s visitation be suspended or,

in the alternative, supervised by Mother while the police investigated the allegations of sexual

abuse. Two days later, the trial court issued an order indicating that it considered Mother’s motion

to be an emergency ex parte motion, and that, pending the outcome of the police investigation, all

of Father’s visitation with C.A.B. was to be supervised by Mother. The trial court then set the

matter for a hearing, which occurred over two nonconsecutive days.

        {¶7}   After the hearing, the trial court issued an order captioned: “Entry Full Hearing

Emergency Temporary Custody Motion[.]” In it, the trial court characterized Mother’s motion as

a “Motion for Emergency Temporary Custody[.]” It then recited the facts relevant to the

allegations of sexual abuse, the investigation of same, and the conclusion reached by law

enforcement and others that the claims were unsubstantiated. The trial court then explained that,
                                                  3


“[s]ince the emergency custody order[,]” Father’s visits with C.A.B. that were supervised by

Mother had been difficult. It then cited Section 3127.18 regarding emergency custody orders and

held that sufficient evidence was not presented to support the continuance of the “emergency

custody order[.]” It, therefore, terminated the “Emergency Temporary Custody Order[.]” The

trial court then stated that “[t]he temporary orders issued by the Magistrate in this case are in full

force and effect[,]” and, sua sponte, ordered that a Guardian Ad Litem be appointed in this case.

       {¶8}    Mother has appealed the trial court’s order, raising one assignment of error for this

Court’s review.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT USED THE
       WRONG STANDARD AND RENDERED A DECISION ON A QUESTION
       NOT BEFORE THE COURT AND IGNORED THE MOTION BEFORE THE
       COURT[.]

       {¶9}    In her assignment of error, Mother argues that the trial court abused its discretion

when it applied the wrong standard of review to her “Motion to Temporarily Suspend [Father’s]

Visitation or to Limit to Supervised Only[,]” and by rendering a decision as to custody, which was

not at issue. She argues that she filed her “Motion to Temporarily Suspend [Father’s] Visitation

or to Limit to Supervised Only” under Juvenile Rule 13, governing temporary orders, and Section

3109.12. She argues that the trial court was required to apply the best-interest factors set forth in

Section 3109.051 in analyzing her motion, and that it erred by analyzing her motion as an

emergency temporary custody issue. She argues that the trial court’s order calls into question her

previously undisputed status as C.A.B.’s legal custodian.

       {¶10} This Court must first address its jurisdiction to consider Mother’s appeal. Section

3(B)(2), Article IV of the Ohio Constitution limits this Court’s appellate jurisdiction to the review
                                                  4


of final judgments of lower courts. Section 2505.02(B) defines a final order as including the

following:

       (1) An order that affects a substantial right in an action that in effect determines
           the action and prevents a judgment;

       (2) An order that affects a substantial right made in a special proceeding or upon
           a summary application in an action after judgment[.]

R.C. 2505.02(B).

       {¶11} The Ohio Supreme Court has held that “[a]ctions in juvenile court that are brought

pursuant to statute to temporarily or permanently terminate parental rights are special

proceedings[.]” In re Adams, 115 Ohio St.3d 86, 2007-Ohio-4840, ¶ 43. “A ‘substantial right,’

for purposes of R.C. 2505.02, is a legal right entitled to enforcement and protection by law, and

one which, if not immediately appealable, would foreclose appropriate relief in the future.” In re

T.G., 12th Dist. Butler No. CA2008-01-026, 2008-Ohio-4165, ¶ 13, quoting In re T.M., 12th Dist.

Madison Nos. 2006-01-001, 2006-01-004, 2006-Ohio-6548, ¶ 17. “Generally, whether an order

is final and appealable is determined by the effect the order has on the pending action, rather than

the name attached to the order or its general nature.” Id. at ¶ 14.

       {¶12} This Court’s review of the trial court’s order indicates that it erroneously referred

to Mother’s motion as a “Motion for Emergency Temporary Custody[,]” and then erroneously

indicated that it was terminating an “Emergency Temporary Custody Order[.]” The substance of

the trial court’s order makes clear that it was referring to Mother’s “Motion to Temporarily

Suspend [Father’s] Visitation or to Limit to Supervised Only” and the facts relevant to that motion;

the trial court did not address the issue of custody.

       {¶13} The substance of the trial court’s order also makes clear that the trial court was

terminating the temporary visitation order it issued, which required Father’s visits with C.A.B. to
                                                 5


be supervised by Mother while the police investigation remained pending. Moreover, the trial

court indicated that “[t]he temporary orders issued by the Magistrate in this case are in full force

and effect.”

       {¶14} Notwithstanding the inaccurate language the trial court used and the law it cited,

Mother’s appeal is an appeal from the trial court’s termination of its temporary visitation order

that ordered Father’s visitation with C.A.B. to be supervised while the police investigation

remained pending. That order also reinstated the magistrate’s temporary orders. Under these facts,

we conclude that the order from which Mother has appealed is not a final appealable order, and

this Court is without jurisdiction to consider the matter. See, e.g., In re T.G., 2008-Ohio-4165, ¶

8-18; compare In re R.S., 9th Dist. Summit Nos. 27857, 28073 2017-Ohio-2835, ¶ 25 (addressing

the trial court’s post-judgment modification of the visitation schedule).

                                                III.

       {¶15} This Court lacks jurisdiction to consider this appeal because Mother has not

appealed from a final appealable order.

                                                                                 Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.
                                          6


      Costs taxed to Appellant.




                                              JENNIFER HENSAL
                                              FOR THE COURT



TEODOSIO, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

JAMES V. BARILLA, Attorney at Law, for Appellant.

REBECCA CLARK, Attorney at Law, for Appellee.